DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2nd Action Non-Final Rejection
Claims 8-12 are pending for examination.  Claims 1-7 are withdrawn. 
Pre-Appeal conference discussion dated 1/12/2022 necessitated this reopen prosecution to include the 103 along with the standing 102.  
Response to Pre-Appeal Conference
The rejection of claim(s) 8-10 and 12 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) is maintained.
The rejection of claim 11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) in view of Manning (US 20030089381A1) is maintained.
The rejection of claims 8-12 on the ground of nonstatutory double patenting are maintained.
Response to Arguments
Applicant's arguments filed in the pre-Brief conference request dated 7/28/2021 have been fully considered and discussed in a pre-Brief conference and they are not persuasive. Applicants urge that Minier do not teach a linker moiety covalently linking 
Applicant’s urge in the pre-Appeal conference request that they interpret these bands to not reveal the presence of amide linkages.  In response, see the attached Jena Library pdf document explaining Amide I  absorption band in proteins is primilary goverend by the stretching vibrations of the C=O (70-85%) and C-N groups (10-20%) and the exact band position is determined by the backbone conformation and the hydrogen bonding pattern.  Amide II adsorption band derives mainly from in-plane N-H bending (40-60% of the potential energy). The rest of the potential energy arises from the C-N (18-40%) and the C-C (about 10%) stretching vibrations.  See page 3 of the attached evidentiary teaching in Jena Library pdf, under the heading Band Assignments, supporting Examiner’s position that the hydrogen bonding revealed by the amide band I and II as disclosed by the Minier et al. reference, inherently discloses an amide bond by teaching the presence of the amide bands in the covalent bonding of the HEWL protein to the stainless steel solid surface and the glutaraldehyde substrate. Also, supporting Examiner’s position that the presence of amide bands as disclosed by Minier et al. is an inherent teaching of amide peptide bond can be found in the introduction paragraph of the attached “DFT-Calculated IR Spectrum Amide I, II, and III 
New Grounds of Claim Rejections - 35 USC § 102 and 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-10 and 12 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) (pdf attached) as evidenced by Jabs et al. “Determination of Secondary Structure in Proteins by Fourier Transform Infrared Spectroscopy (FTIR)” Jena Library of Biological Macromolecules. (pdf attached) or as evidenced by Ji et al. “DFT-Calculated IR Spectrum Amide I, II, and III Band Contributions of N-Methylacetamide Fine Components” ACS Omega 2020 5 (15), 8572-8578 (pdf attached).
Independent claim 8 requires a digestive protein capable of decomposing stain forming molecules which is met by Minier et al. teach the preparation of biocompatible surfaces of stainless steel, this being the most currently encountered material in food, medicine, or marine environment. This strategy is based on the controlled, covalent 
Minier et al. teach the protection of metallic surfaces against the growth of biofilms.  See abstract.  This meets the claim 8 language to “…forming a layer on a surface of said substrate such that the digestive protein is surface exposed for reaction with a stain”.   Most explicitly, limitation to a linker moiety covalently linking said protein 
The digestive protein comprises a glycosidase lysozyme, meeting claim 9.  See 3rd line of abstract.
Regarding the free amine of claim 10, Minier et al. teach that to covalently attach
HEWL to the amine-containing silane layer, a cross-linker is needed. The dialdehyde glutaraldehyde provides a convenient means to cross-link proteins via their free amino groups (lysines and the N-terminal group) to aminated solid substrates. It readily condenses with primary amines to yield Schiff bases, providing a convenient way to conjugate two amine-containing molecules together. The five-carbon-atom chain length of the crosslinker may also enable an increase in the distance between the protein and the metallic surface.  See page 5963 right side column under the heading Immobilization of HEWL. 
	The limitation to claim 12, is met by Miner et al. teaching on page 5958 (left side column, last sentence of 1st paragraph) the Incorporation of lysozyme into polymeric packaging film structure induced a bactericidal effect. See also Fig 7 as a graphic of chemical covalent coupling of lysozyme digestive protein to a dialdehyde glutaraldehyde substrate layer by an amide bond onto the stainless steel solid surface. Minier et al. teach on page 5965 left col, that the two typical amide I and amide II bands were observed on the spectra, indicating that HEWL(lysozyme digestive protein) indeed Amide I  absorption band in proteins is primilary goverend by the stretching vibrations of the C=O (70-85%) and C-N groups (10-20%) and the exact band position is determined by the backbone conformation and the hydrogen bonding pattern.  Amide II adsorption band is derived mainly from in-plane N-H bending, (see page 3, under the heading Band Assignments) that the inherent teachings of Minier et al. teaching the two typical amide I and amide II bands were observed on the spectra, indicating that HEWL(lysozyme digestive protein) indeed adsorbed to both substrates (the stainless steel solid surface and the glutaraldehyde (GA) substrate means the claimed structural limitation of the amide bond is always present. 
	Ji et al. “DFT-Calculated IR Spectrum Amide I, II, and III Band Contributions of N-Methylacetamide Fine Components” (see pdf under introduction) provides further evidence that the absorption spectrum bands of amide infrared radiation (IR), amide I (1600−1800 cm−1), amide II (1470−1570 cm−1), amide III (1250−1350 cm−1), and  amide A (3300−3500 cm−1), are peaks of infrared characterization of amide. A protein peptide bond is an amide group. A protein structure is determined by using amide I, II, III, and A IR absorption peaks.5 The infrared spectrum and other spectra are used to study the amide, forming the infrared spectrum of amide I, II, III, and A bands. The infrared spectrum multiband of amide indicates that there are many fine components in the amide, thus, the inherent teachings of Minier et al. disclosing the amide I and II 
	"To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill." As long as there is evidence of record establishing inherency, failure to contemporaneously recognize an inherent property, function or ingredient of the prior art does not preclude a finding of anticipation. See: MPEP 2131.01 (III).  Accordingly the teachings of Minier et al. clearly anticipate the material limitations of the claimed composition.  
	Alternatively, even if the inherent teachings of Minier et al. are not sufficient to anticipate the material limitations of the instant claims, it would have been nonetheless obvious to one of ordinary skill in the art, to arrive at an amide bond linkage as is required by claim 8 because Minier et al. specifically teach that the HEWL digestive lysozyme protein is covalently bound via amide bonding to both the glutaraldehyde substrate layer and to the stainless steel solid surface onto which the glutaraldehyde is immobilized.  See page 5965 left col teaching the amide bands I and II and page 5965 teaching the covalent bond and Fig.7.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir  as applied to claims 8-10 and 12 above and further in view of Manning (US 20030089381A1).
Minier et al. is relied upon as set forth above.  Minier et al. Figures 1 and 7 and pages 5958-5963 illustrate cross-linking of various kinds of catalytically active enzymes proteins using the dialdehyde glutaraldehyde (GA) (Figure 1) were immobilized on silicon, platinum, titanium oxide, gold and some metallic alloys in general.  Minier et al. does not teach the lipase enzyme of claim 11.
Manning (US 20030089381A1) teach a cleaning composition comprising: (a) an enzyme in an amount effective to promote cleaning; (b) viable microorganisms in an amount effective to degrade and promote the degradation of organic materials; (c) a surfactant; and (d) an aqueous carrier; said cleaning composition maintaining at least 95% enzymatic activity.  See abstract.  Manning et al. guide one of ordinary skill to the claimed lipase in [0040] teaching the beneficial utility of lipases in reducing pitch deposits on rolls and other equipment.  See also claim 9. 
It would have been obvious, to one of ordinary skill in the art, at the time the invention was made, to modify Minier et al. with the claimed lipase enzyme in their composition, as taught by Manning et al. with a reasonable expectation of success, because Minier et al. illustrate cross-linking of various kinds of catalytically active enzyme proteins on stainless steel equipment in general, and Manning et al. guide one of ordinary skill to include a lipase in an enzymatic cleaner for effective cleaning of metal parts and hard surfaces.  One of ordinary skill in the art would have been motivated to combine the teachings of Minier et al. with that of Manning et al. since both .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 9828597B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claims 1-12 of US 9828597B2 encompassing a digestive protein capable of decomposing a stain material which limitations of the patented case are encompassed by the instantly claimed digestive protein capable of decomposing a stain forming molecule by covalent attachment by an amide bond.
Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 11225654. (allowed patent number of copending application 16/900,404) as per PALM. Although the claims at issue are not identical, they are not patentably distinct from the allowed claims encompassing a lysozyme digestive protein composition capable of decomposing a microbe (ie: bacteria, archaea, fungi, protozoa, algae, and viruses) which is 
Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 11236323 (allowed patent number of copending Application No. 16/258,557 as per PALM). Although the claims at issue are not identical, they are not patentably distinct from the allowed claims encompassing a digestive protein having activity in excess of 0.6X10-3 units/cm2 or 1.0 ug/cm2 and capable of decomposing a stain material which limitations are encompassed by the instantly claimed lysozyme digestive protein capable of decomposing a stain microbe on a stainless steel solid surface by covalent link of an amide bond.
Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. US 10,781,438 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of US 10,781,438 B2 encompass a digestive protein capable of decomposing a stain material is encompassed by the instantly claimed lysozyme digestive protein capable of decomposing a stain microbe on a stainless steel solid surface by covalent link of an amide bond.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761                                                                                                                                                                                                        
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761